 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6014 
 
AN ACT 
To authorize the Attorney General to award grants for States to implement DNA arrestee collection processes. 
 
 
1.Short titleThis Act may be cited as the Katie Sepich Enhanced DNA Collection Act of 2012. 
2.DefinitionsFor purposes of this Act: 
(1)DNA arrestee collection processThe term DNA arrestee collection process means, with respect to a State, a process under which the State provides for the collection, for purposes of inclusion in the index described in section 210304(a) of the DNA Identification Act of 1994 (42 U.S.C. 14132(a)) (in this Act referred to as the National DNA Index System), of DNA profiles or DNA data from the following individuals who are at least 18 years of age: 
(A)Individuals who are arrested for or charged with a criminal offense under State law that consists of a homicide. 
(B)Individuals who are arrested for or charged with a criminal offense under State law that has an element involving a sexual act or sexual contact with another and that is punishable by imprisonment for more than 1 year. 
(C)Individuals who are arrested for or charged with a criminal offense under State law that has an element of kidnaping or abduction and that is punishable by imprisonment for more than 1 year. 
(D)Individuals who are arrested for or charged with a criminal offense under State law that consists of burglary punishable by imprisonment for more than 1 year. 
(E)Individuals who are arrested for or charged with a criminal offense under State law that consists of aggravated assault punishable by imprisonment for more than 1 year. 
(2)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands. 
3.Grants to States to implement DNA arrestee collection processes 
(a)In generalThe Attorney General shall, subject to amounts made available pursuant to section 5, carry out a grant program for the purpose of assisting States with the costs associated with the implementation of DNA arrestee collection processes. 
(b)Applications 
(1)In generalTo be eligible to receive a grant under this section, in addition to any other requirements specified by the Attorney General, a State shall submit to the Attorney General an application that demonstrates that it has statutory authorization for the implementation of a DNA arrestee collection process. 
(2)Non-supplanting fundsAn application submitted under paragraph (1) by a State shall include assurances that the amounts received under the grant under this section shall be used to supplement, not supplant, State funds that would otherwise be available for the purpose described in subsection (a). 
(3)Other requirementsThe Attorney General shall require a State seeking a grant under this section to document how such State will use the grant to meet expenses associated with a State’s implementation or planned implementation of a DNA arrestee collection process. 
(c)Grant allocation 
(1)In generalThe amount available to a State under this section shall be based on the projected costs that will be incurred by the State to implement a DNA arrestee collection process. Subject to paragraph (2), the Attorney General shall retain discretion to determine the amount of each such grant awarded to an eligible State. 
(2)Maximum grant allocationIn the case of a State seeking a grant under this section with respect to the implementation of a DNA arrestee collection process, such State shall be eligible for a grant under this section that is equal to no more than 100 percent of the first year costs to the State of implementing such process. 
(d)Grant conditionsAs a condition of receiving a grant under this section, a State shall have a procedure in place to— 
(1)provide written notification of expungement provisions and instructions for requesting expungement to all persons who submit a DNA profile or DNA data for inclusion in the index; 
(2)provide the eligibility criteria for expungement and instructions for requesting expungement on an appropriate public Web site; and 
(3)make a determination on all expungement requests not later than 90 days after receipt and provide a written response of the determination to the requesting party. 
4.Expungement of profilesThe expungement requirements under section 210304(d) of the DNA Identification Act of 1994 (42 U.S.C. 14132(d)) shall apply to any DNA profile or DNA data collected pursuant to this Act for purposes of inclusion in the National DNA Index System. 
5.Offset of funds appropriatedAny funds appropriated to carry out this Act, not to exceed $10,000,000 for each of fiscal years 2013 through 2015, shall be derived from amounts appropriated pursuant to subsection (j) of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) in each such fiscal year for grants under such section. 
6.Conforming amendment to the Debbie Smith DNA backlog grant programSection 2(a) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(a)) is amended by adding at the end the following new paragraph: 
 
(6)To implement a DNA arrestee collection process consistent with the Katie Sepich Enhanced DNA Collection Act of 2012.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
